                 Case 2:20-mj-00393-CMR Document 10 Filed 06/02/20 PageID.9 Page 1 of 1
~   AO 94 (Rev. 8/97) Commitment to Another District



                                          UNITED STAfli$t$1~IDSQ!'m~, ~~kT
                                                         COURT, DISTRIC i " •· ·
                                Central                                   District of          -···   -- •--""         UTAH
                                                                                   JU>l ~» l   li.JW
          UNITED STATES OF AMERICA                                                                            .,iUlY{k_TMENT TO ANOTHER
                                  V.                                       ·ct MARK ,JONE,~, ·-·                              DISTRICT
                                                                          BY..,,.,.....,.,,,,,....,orlrtrrv'i~LERK " ~•="""""
                          Jeffrey Watts

                           DOCKET NUMBER                                                     MAGISTRATE JUDGE CASE NUMBER
           District of Arrest                       District of Offense                    District of Arrest                    Distdct of Offense

                Utah                           Northern District of Texas                 2:20mj393 CMR                           4:14cr146Y
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
       Indictment  D Information   Complaint  X Other (specify)                                                  Supervised Release

charging a violation of                   18           U.S.C.§ 1343

DISTRICT OF OFFENSE
Northern District of Texas
DESCRIPTION OF CHARGES:


Alleged Violations of Supervised Release


CURRENT BOND STATUS:

         D Bail fixed at                      and conditions were not met
         D Government moved for detention and defendant detained after hearing in District of Arrest
       ~ovemment moved for detention and defendant detained pending detention hearing in District of Offense
        D Other (specify)
Representation:                  Retained Own Counsel               X Federal Defender Organization                   CJAAttorney           D None
Interpreter Required?                  X No                     Yes                     Language:
                                                                                DISTRICT OF Northern District of Texas
        TO: THE UNITED STATES MARSHAL
             You are hereby commanded to take custody of the above named defendant and to transport that
        defendant with a certified copy of this commitment forthwith to the district of offense as specified above
        and there deliver the defendant to the United States Marshal for that District or to some other officer
        authorized to receive the d e f e n d a n ~
      1~ ~\ '2-61-e      Date
                                                                               .    A· ~
                                                       United States Judge or Magistrate Judge

RETURN

This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED                                      PLACE OF COMMITMENT                                 DATE DEFENDANT COMMITTED



DATE                  UNITED STATES MARSHAL                                                (BY) DEPUTY MARSHAL
